       Case: 1:16-cv-00550-SJD-SKB Doc #: 63 Filed: 11/21/19 Page: 1 of 2 PAGEID #: 5036               (1 of 2)

                                UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT
                                    100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt                POTTER STEWART U.S. COURTHOUSE                        Tel. (513) 564-7000
        Clerk                          CINCINNATI, OHIO 45202-3988                      www.ca6.uscourts.gov




                                               Filed: November 20, 2019

Mr. Sean Michael Ellsworth
Ellsworth Law Firm
1000 Fifth Street
Suite 223
Miami Beach, FL 33139

Mr. George D. Jonson
Matthew Elton Stubbs
Montgomery Jonson
600 Vine Street
Suite 2650
Cincinnati, OH 45202

Overnight Mail Via: Fed Ex
KRS Global Biotechnology, Inc.
Elsa Kerpi, Registered Agent
91 Park Commerce Boulevard, Suite 600
Boca Raton, FL 33487
                  Re: Case No. 19-3312, William Sawyer v. KRS Global Biotechnology, Inc., et al
                       Originating Case No. : 1:16-cv-00550

Dear Counsel,

  The Court issued the enclosed Order today in this case.

                                               Sincerely yours,

                                               s/Sharday S. Swain
                                               Case Manager
                                               Direct Dial No. 513-564-7027

cc: Mr. Richard W. Nagel

cc: Pharmacy Department Manager, Najum Choudhry, Rph., at KRS Global Biotechnology, Inc. via electronic
mail on 11/20/19 to: najumchoudhry@krsbio.com

Enclosure
Case: 1:16-cv-00550-SJD-SKB Doc #: 63 Filed: 11/21/19 Page: 2 of 2 PAGEID #: 5037                 (2 of 2)



                                         No. 19-3312                              FILED
                                                                             Nov 20, 2019
                          UNITED STATES COURT OF APPEALS                DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


 WILLIAM SAWYER d/b/a SHARONVILLE )
 FAMILY PRACTICE,                 )
                                  )
       Plaintiff-Appellant,       )
                                  )                                   ORDER
 v.                               )
                                  )
 KRS GLOBAL BIOTECHNOLOGY, INC.,  )
                                  )
       Defendant-Appellee.        )
                                  )




BEFORE: MCKEAGUE, BUSH, and NALBANDIAN, Circuit Judges.



       KRS Global is hereby ordered to respond to Mr. Ellsworth’s Motion to Withdraw by

Monday, November 25th, 2019. If KRS Global fails to respond by that date, this court will grant

Mr. Ellsworth’s Motion to Withdraw.



                                           ENTERED BY ORDER OF THE COURT



                                           ___________________________________

                                           Deborah S. Hunt, Clerk
